SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

581
KA 12-02193
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JOSEPH D. AYER, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Russell
P. Buscaglia, A.J.), rendered November 8, 2012. The judgment
convicted defendant, upon his plea of guilty, of criminally negligent
homicide.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court